COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 SUN FAB INDUSTRIAL                                             No. 08-11-00246-CV
 CONTRACTING, INC.,                               '
                                                                    Appeal from
                         Appellant,               '
                                                             County Court at Law No. 3
 v.                                               '
                                                              of El Paso County, Texas
                                                  '
 RAYMUNDO JAIME,
                                                  '               (TC # 2011-879)
                         Appellee.


                                   MEMORANDUM OPINION

       Appellant, Sun Fab Industrial Contracting, Inc., brings this accelerated appeal from an

order denying its motion to compel arbitration. Sun Fab and Appellee, Raymundo Jaime, have

filed a joint motion to reverse the trial court’s judgment and render judgment ordering the parties

to arbitration. See TEX.R.APP.P. 42.1(a)(2). We grant the motion, reverse the trial court’s

judgment, and render judgment granting Sun Fab’s motion to compel arbitration. The motion

does not reflect that the parties have made any agreement regarding costs. Accordingly, costs

are assessed against Appellant. TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court

will tax costs against the appellant).


February 8, 2012                         ________________________________________________
                                         ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.